     Case: 1:20-cv-00524 Document #: 41 Filed: 03/03/20 Page 1 of 16 PageID #:1950




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

GOLD’S GYM LICENSING LLC,
                                               Case No. 20-cv-00524
              Plaintiff,

v.                                             Judge John Robert Blakey

CHOYNSUNDAY OFFICIAL STORE, et
al.,


              Defendants.


                      PRELIMINARY INJUNCTION ORDER

        THIS CAUSE being before the Court on Plaintiff Gold’s Gym Licensing LLC’s

(“Gold’s Gym” or “Plaintiff”) Motion for Entry of a Preliminary Injunction, and this

Court having heard the evidence before it hereby GRANTS Plaintiff’s Motion for

Entry of a Preliminary Injunction in its entirety against the defendants identified in

Schedule A to the Amended Complaint and attached hereto (the “Defendants”) and

using the fully interactive, e-commerce stores operating under the seller aliases

identified in Schedule A (the “Seller Aliases”).

        THIS COURT HEREBY FINDS, in the absence of adversarial presentation,

that it has personal jurisdiction over the Defendants since the Defendants directly

target their business activities toward consumers in the United States, including

Illinois. Specifically, Defendants have targeted sales to Illinois residents by setting

up and operating e-commerce stores that target United States consumers using one

or more Seller Aliases, offer shipping to the United States, including Illinois, accept
  Case: 1:20-cv-00524 Document #: 41 Filed: 03/03/20 Page 2 of 16 PageID #:1951




payment in U.S. dollars and, on information and belief, have sold products using

infringing and counterfeit versions of Gold’s Gym’s federally registered trademarks

(“GOLD’S GYM Trademarks”) to residents of Illinois (a list of which is included in the

below chart).


  REGISTRATION           REGISTERED                       INTERNATIONAL
    NUMBER               TRADEMARK                            CLASSES
                                              For: Athletic clothing, namely, shirts,
                                              shorts, tank tops, warm up suits,
     1,402,824              GOLD'S            including pants and jackets, and
                                              posing trunks in class 025.

                                              For: Athletic clothing-namely, shirts,
                                              shorts, tank tops, warm up suits,
     1,214,046           GOLD'S GYM           including pants and jackets, and
                                              posing trunks in class 025.

                                              For: Weight lifting belts, weight lifting
                                              gloves, weight belt straps and wrist
     2,053,953           GOLD'S GYM
                                              straps in class 028.

                                              For: All purpose sport bags, tote bags
                                              and knapsacks in class 018.
     2,068,400           GOLD'S GYM
                                              For: Sweat bands and hats in class
                                              025.

                                              For: Electric food blender in class 007.
     5,017,462           GOLD'S GYM
                                              For: Containers, namely, bottles with
                                              internal agitators for mixing
                                              ingredients and shaker cups, sold
                                              empty; containers, namely, bottles
                                              with non-electric internal agitators for
     5,140,099           GOLD'S GYM           mixing ingredients, for beverages,
                                              liquid foods, and/or powdered foods,
                                              sold empty; non-electric food and
                                              beverage blenders and blender
                                              agitators; containers, namely, plastic
                                              or aluminum containers for use with

                                          2
Case: 1:20-cv-00524 Document #: 41 Filed: 03/03/20 Page 3 of 16 PageID #:1952




                                         beverages, liquid foods, dry and/or
                                         powdered foods, sold empty; insulated
                                         beverage containers, sold empty;
                                         drinking bottles for sports, sold empty;
                                         beverage sports bottles, sold empty;
                                         water bottles, sold empty; plastic
                                         water bottles, sold empty; aluminum
                                         water bottles, sold empty; cups; plastic
                                         water bottle holders and attached
                                         carabiner clip sold as a unit in class
                                         021.

  5,549,133          GOLD'S GYM          For: Footwear in class 025.
                                         For: Clothing, namely, shirts, tank
                     GOLD'S GYM
  4,645,424                              tops in class 025.
                      EXPRESS
                                         For: Clothing, namely, shirts and hats
  5,142,058           GOLD'SFIT          in class 025.


                                         For: Cloth and synthetic goods,
  2,062,562                              namely, all purpose sport bags, tote
                                         bags and knapsacks in class 018.
                                         For: Clothing, namely shirts, tank
                                         tops, shorts, trunks, warm-up suits,
  3,249,465
                                         pants, jackets, shoes, sweat bands and
                                         hats in class 025.
                                         For: Clothing, namely shirts, tank
                                         tops, shorts, trunks, warm-up suits,
                                         pants, jackets, shoes, sweat bands and
                                         hats in class 025.

                                         For: Gymnasium, exercise and fitness
                                         equipment, namely, weightlifting
                                         machines, exercise machines, exercise
  3,296,366                              weights, weightlifting benches,
                                         exercise benches, exercise balls,
                                         balance boards, exercise treadmills,
                                         stationary bicycles, elliptical exercise
                                         machines, dumbbells, barbells in class
                                         028.

                                         For: Gymnasium services; fitness
                                         services, namely physical fitness

                                     3
Case: 1:20-cv-00524 Document #: 41 Filed: 03/03/20 Page 4 of 16 PageID #:1953




                                         consultation and instruction in class
                                         041.




  5,017,465                              For: Electric food blender in class 007.




                                         For: Containers, namely, bottles with
                                         internal agitators for mixing
                                         ingredients and shaker cups, sold
                                         empty; containers, namely, bottles
                                         with non-electric internal agitators for
                                         mixing ingredients, for beverages,
                                         liquid foods, and/or powdered foods,
                                         sold empty; non-electric food and
                                         beverage blenders and blender
                                         agitators; containers, namely, plastic
  5,140,101                              or aluminum containers for use with
                                         beverages, liquid foods, dry and/or
                                         powdered foods, sold empty; insulated
                                         beverage containers, sold empty;
                                         drinking bottles for sports, sold empty;
                                         beverage sports bottles, sold empty;
                                         water bottles, sold empty; plastic water
                                         bottles, sold empty; aluminum water
                                         bottles, sold empty; cups; plastic water
                                         bottle holders and attached carabiner
                                         clip sold as a unit in class 021.

                                         For: Athletic clothing, namely shirts,
                                         shorts, tank tops, warm up suits,
  2,002,430                              pants, jackets, posing trunks,
                                         sweatshirts, and hats in class 025.



                                         For: Clothing, namely, shirts, tank
  4,645,427
                                         tops in class 025.




                                     4
Case: 1:20-cv-00524 Document #: 41 Filed: 03/03/20 Page 5 of 16 PageID #:1954




                                         For: Athletic clothing, namely shirts,
                                         shorts, tank tops, warm-up suits,
  1,968,266
                                         including pants, jackets and posing
                                         trunks in class 025.


                                         For: Athletic clothing, namely, shirts,
                                         shorts, tank tops, warm up suits,
                                         including pants and jackets,
  4,912,864                              sweatshirts, hoodies, t-shirts, long
                                         sleeved shirts, jerseys, polo shirts and
                                         posing trunks; sweat bands and hats in
                                         class 025.


  5,017,464                              For: Electric food blender in class 007.




  5,227,382                              For: Footwear in class 025.



                                         For: Containers, namely, bottles with
                                         internal agitators for mixing
                                         ingredients and shaker cups, sold
                                         empty; containers, namely, bottles
                                         with non-electric internal agitators for
                                         mixing ingredients, for beverages,
                                         liquid foods, and/or powdered foods,
                                         sold empty; non-electric food and
                                         beverage blenders and blender
  5,140,100
                                         agitators; containers, namely, plastic
                                         or aluminum containers for use with
                                         beverages, liquid foods, dry and/or
                                         powdered foods, sold empty; insulated
                                         beverage containers, sold empty;
                                         drinking bottles for sports, sold empty;
                                         beverage sports bottles, sold empty;
                                         water bottles, sold empty; plastic water
                                         bottles, sold empty; aluminum water

                                     5
  Case: 1:20-cv-00524 Document #: 41 Filed: 03/03/20 Page 6 of 16 PageID #:1955




                                              bottles, sold empty; cups; plastic water
                                              bottle holders and attached carabiner
                                              clip sold as a unit in class 21.


      THIS COURT FURTHER FINDS that injunctive relief previously granted in

the Temporary Restraining Order (“TRO”) should remain in place through the

pendency of this litigation and that issuing this Preliminary Injunction is warranted

under Federal Rule of Civil Procedure 65. Evidence submitted in support of this

Motion and in support of Gold’s Gym’s previously granted Motion for Entry of a

Temporary Restraining Order establishes that Gold’s Gym has demonstrated a

likelihood of success on the merits; that no remedy at law exists; and that Gold’s Gym

will suffer irreparable harm if the injunction is not granted. Specifically, Gold’s Gym

has proved a prima facie case of trademark infringement because (1) the GOLD’S

GYM Trademarks are distinctive marks and are registered with the U.S. Patent and

Trademark Office on the Principal Register, (2) Defendants are not licensed or

authorized to use any of the GOLD’S GYM Trademarks, and (3) Defendants’ use of

the GOLD’S GYM Trademarks is causing a likelihood of confusion as to the origin or

sponsorship of Defendants’ products with Gold’s Gym Furthermore, Defendants’

continued and unauthorized use of the GOLD’S GYM Trademarks irreparably harms

Gold’s Gym through diminished goodwill and brand confidence, damage to Gold’s

Gym’s reputation, loss of exclusivity, and loss of future sales. Monetary damages fail

to address such damage and, therefore, Gold’s Gym has an inadequate remedy at law.

Moreover, the public interest is served by entry of this Preliminary Injunction to




                                          6
     Case: 1:20-cv-00524 Document #: 41 Filed: 03/03/20 Page 7 of 16 PageID #:1956




dispel the public confusion created by Defendants’ actions. As such, this Court orders

that:

1.      Defendants, their affiliates, officers, agents, servants, employees, attorneys,

        confederates, and all persons acting for, with, by, through, under or in active

        concert with them be preliminarily enjoined and restrained from:

        a. using the GOLD’S GYM Trademarks or any reproductions, counterfeit

           copies or colorable imitations thereof in any manner in connection with the

           distribution, marketing, advertising, offering for sale, or sale of any product

           that is not a genuine Gold’s Gym product or not authorized by Gold’s Gym

           to be sold in connection with the GOLD’S GYM Trademarks;

        b. passing off, inducing, or enabling others to sell or pass off any product as a

           genuine Gold’s Gym product or any other product produced by Gold’s Gym,

           that is not Gold’s Gym’s or not produced under the authorization, control or

           supervision of Gold’s Gym and approved by Gold’s Gym for sale under the

           GOLD’S GYM Trademarks;

        c. committing any acts calculated to cause consumers to believe that

           Defendants’ products are those sold under the authorization, control or

           supervision of Gold’s Gym, or are sponsored by, approved by, or otherwise

           connected with Gold’s Gym;

        d. further infringing the GOLD’S GYM Trademarks and damaging Gold’s

           Gym’s goodwill; and




                                            7
     Case: 1:20-cv-00524 Document #: 41 Filed: 03/03/20 Page 8 of 16 PageID #:1957




        e. manufacturing, shipping, delivering, holding for sale, transferring or

           otherwise moving, storing, distributing, returning, or otherwise disposing

           of, in any manner, products or inventory not manufactured by or for Gold’s

           Gym, nor authorized by Gold’s Gym to be sold or offered for sale, and which

           bear any of Gold’s Gym’s trademarks, including the GOLD’S GYM

           Trademarks, or any reproductions, counterfeit copies or colorable

           imitations thereof.

2.      Upon Gold’s Gym’s request, any third party with actual notice of this Order

        who is providing services for any of the Defendants, or in connection with any

        of Defendants’ Online Marketplaces, including, without limitation, any online

        marketplace platforms such as eBay, AliExpress, Alibaba, Amazon, Wish.com,

        and Dhgate (collectively, the “Third Party Providers”) shall, within five (5)

        business days after receipt of such notice, provide to Gold’s Gym expedited

        discovery, including copies of all documents and records in such person’s or

        entity’s possession or control sufficient to determine:

        a. the identities and locations of Defendants, their agents, servants,

           employees, confederates, attorneys, and any persons acting in concert or

           participation with them, including all known contact information and all

           associated e-mail addresses;

        b. the nature of Defendants’ operations and all associated sales, methods of

           payment for services and financial information, including, without

           limitation,   identifying   information    associated   with   the   Online



                                            8
     Case: 1:20-cv-00524 Document #: 41 Filed: 03/03/20 Page 9 of 16 PageID #:1958




           Marketplaces and Defendants’ financial accounts, including Defendants’

           sales and listing history related to their respective Online Marketplaces;

           and

        c. any financial accounts owned or controlled by Defendants, including their

           agents, servants, employees, confederates, attorneys, and any persons

           acting in concert or participation with them, including such accounts

           residing with or under the control of any banks, savings and loan

           associations, payment processors or other financial institutions, including,

           without limitation, PayPal, Inc. (“PayPal”), Alipay, Amazon Pay, Wish.com,

           or other merchant account providers, payment providers, third party

           processors, and credit card associations (e.g., MasterCard and VISA).

3.      Upon Gold’s Gym’s request, those with notice of the injunction, including the

        Third Party Providers as defined in Paragraph 2, shall within three (3)

        business days after receipt of such notice, disable and cease displaying any

        advertisements used by or associated with Defendants in connection with the

        sale of counterfeit and infringing goods using the GOLD’S GYM Trademarks.

4.      Defendants shall be temporarily and preliminarily restrained and enjoined

        from transferring or disposing of any money or other of Defendants’ assets in

        any financial accounts connected to the information listed in Schedule A hereto

        until further ordered by this Court.

5.      Any Third Party Providers, including PayPal, Alipay, Wish.com, and Amazon

        Pay, shall, within three (3) business days of receipt of this Order:



                                            9
     Case: 1:20-cv-00524 Document #: 41 Filed: 03/03/20 Page 10 of 16 PageID #:1959




         a. locate all accounts and funds connected to Defendants’ Seller Aliases and

            Online Marketplaces, including, but not limited to, any financial accounts

            connected to the information listed in Schedule A hereto, the e-mail

            addresses identified in Exhibit 4 to the Declaration of Jamie Wolfe, and any

            e-mail addresses provided for Defendants by third parties; and

         b. restrain and enjoin any such accounts or funds from transferring or

            disposing of any money or other of Defendants’ assets until further ordered

            by this Court.

6.       Gold’s Gym is authorized to issue expedited written discovery, pursuant to the

         Federal Rules of Civil Procedure 33, 34 and 36, related to:

         a. the identities and locations of Defendants, their agents, servants,

            employees, confederates, attorneys, and any persons acting in concert or

            participation with them, including all known contact information, including

            any and all associated e-mail addresses; and

         b. the nature of Defendants’ operations and all associated sales, methods of

            payment for services and financial information, including, without

            limitation,   identifying   information   associated   with    the   Online

            Marketplaces and Defendants’ financial accounts, including Defendants’

            sales and listing history related to their respective Online Marketplaces.

         Gold’s Gym is authorized to issue any such expedited discovery requests via e-

         mail. Defendants shall respond to any such discovery requests within five (5)

         business days of being served via e-mail.



                                            10
     Case: 1:20-cv-00524 Document #: 41 Filed: 03/03/20 Page 11 of 16 PageID #:1960




7.       Gold’s Gym may provide notice of these proceedings to Defendants, including

         service of process pursuant to Fed. R. Civ. P. 4(f)(3), and any future motions,

         by electronically publishing a link to the Amended Complaint, this Order and

         other relevant documents on a website and by sending an e-mail to the e-mail

         addresses identified in Exhibit 4 to the Declaration of Jamie Wolfe and any e-

         mail addresses provided for Defendants by third parties that includes a link to

         said website. The Clerk of the Court is directed to issue a single original

         summons in the name of “CHOYNSUNDAY OFFICIAL STORE and all other

         Defendants identified in the Amended Complaint” that shall apply to all

         Defendants. The combination of providing notice via electronic publication and

         e-mail, along with any notice that Defendants receive from payment

         processors,   shall   constitute   notice   reasonably   calculated   under   all

         circumstances to apprise Defendants of the pendency of the action and afford

         them the opportunity to present their objections.

8.       Plaintiff’s Amended Complaint [11] and Exhibits 1-3 thereto [11-1], [11-2], [11-

         3], Schedule A to the Complaint [7] and the Amended Complaint [11-4], Exhibit

         4 to the Declaration of Jamie Wolfe [16], and the TRO [26] are unsealed.

9.       Any Defendants that are subject to this Order may appear and move to dissolve

         or modify the Order as permitted by and in compliance with the Federal Rules

         of Civil Procedure and Northern District of Illinois Local Rules.




                                             11
  Case: 1:20-cv-00524 Document #: 41 Filed: 03/03/20 Page 12 of 16 PageID #:1961




10.   The $10,000 bond posted by Gold’s Gym shall remain with the Court until a

      Final disposition of this case or until this Preliminary Injunction is terminated.




So ordered.

Dated: March 3, 2020             Entered:

                                        _________________________________________
                                        John Robert Blakey
                                        United States District Judge




                                          12
Case: 1:20-cv-00524 Document #: 41 Filed: 03/03/20 Page 13 of 16 PageID #:1962




GOLD'S GYM LICENSING, LLC v. CHOYNSUNDAY OFFICIAL STORE, et
                   al. - Case No. 20-cv-524


                                   Schedule A

No.   Seller Aliases                       No.   Seller Aliases
  1   ChoynSunday Official Store             2   ChoynSunday YCloud Store
  3   D&Ke Store                             4   Dreamkeel Men Store
  5   Dreamkeel Store                        6   European high quality brand
                                                 stores
  7   GFashion Clothes Store                 8   huining Entertainment Store
  9   Shop4998485 Store                     10   the stylish clan store
 11   THREEGUN Official Store               12   UUListnyou Store
 13   ZOGGA3 Store                          14   3D Apperal Store
 15   BIGSHINE Official Store               16   brothers Store
 17   EFINNY First Store                    18   Epiphany Store
 19   Fashion888 Store                      20   FashionLook GO Store
 21   Ging ruo Store                        22   global clothes store
 23   Goddess's Almirah Store               24   GYMSportswear Store
 25   hide on bush Store                    26   honghongno6 Store
 27   JUCHU TOP Official Store              28   JUNYQ Official Store
 29   lingdang Store                        30   MANZHIXISE MEN'S
                                                 FACTORY Store
 31 Millersmart1 Store                      32   MOKMORSMclothing NO.666
                                                 Store Store
 33 Musical World Store                     34   MZLQS Store
 35 Offer Dropshipping for Male             36   Ph8law Store
    Store
 37 Shark bay Official Store                38   shokotano store
 39 Shop1352207 Store                       40   Shop2848028 Store
 41 Shop3177035 Store                       42   Shop4655013 Store
 43 Shop4918041 Store                       44   Shop5066113 Store
 45 Shop5068466 Store                       46   Shop5080042 Store
 47 Shop5376248 Store                       48   Shop5378071 Store
 49 Shop5381069 Store                       50   Shop5384192 Store
 51 Shop5433123 Store                       52   Shop5437101 Store
 53 Shop5440090 Store                       54   Shop5493247 Store
 55 Shop5521027 Store                       56   Shop5525016 Store
 57 YK UNCLE Official Store                 58   ZOGAA Bestest Store
 59 ZOGAA11 Store                           60   WendyShop
 61 dauntlesshome                           62   supercosmos8

                                      13
 Case: 1:20-cv-00524 Document #: 41 Filed: 03/03/20 Page 14 of 16 PageID #:1963




No.    Seller Aliases                      No.   Seller Aliases
 63    zgy36829                             64   DISMISSED
 65    Ai Wang Technology                   66   DISMISSED
 67    DISMISSED                            68   animation doll andy toys
 69    asiya                                70   DISMISSED
 71    DISMISSED                            72   cxwStore
 73    DISMISSED                            74   DISMISSED
 75    dengxu                               76   DISMISSED
 77    fashionmall2050                      78   DISMISSED
 79    Flying spoon                         80   DISMISSED
 81    DISMISSED                            82   huayushuhuayi
 83    DISMISSED                            84   jinkexiaopu
 85    DISMISSED                            86   kaikaide
 87    ksasm                                88   KUANGMENGFAN
 89    Liang Liang's Store                  90   lifukui
 91    DISMISSED                            92   Magical Store
 93    DISMISSED                            94   Merry Stores
 95    DISMISSED                            96   parrati
 97    sexyblackrose                        98   Small_White
 99    tingzhenzhu                         100   topmnoth
101    DISMISSED                           102   DISMISSED
103    wujiachao                           104   xwhstore
105    ylf88888                            106   zhuping1314




No     Online Marketplaces                 No.   Online Marketplaces
.
   1   aliexpress.com/store/4261002          2   aliexpress.com/store/2928079
   3   aliexpress.com/store/4689116          4   aliexpress.com/store/4717012
   5   aliexpress.com/store/4601009          6   aliexpress.com/store/1756089
   7   aliexpress.com/store/3486067          8   aliexpress.com/store/1973188
   9   aliexpress.com/store/4998485         10   aliexpress.com/store/3144054
  11   aliexpress.com/store/3009036         12   aliexpress.com/store/4695143
  13   aliexpress.com/store/4470051         14   aliexpress.com/store/3664042
  15   aliexpress.com/store/1629295         16   aliexpress.com/store/3515009
  17   aliexpress.com/store/2908019         18   aliexpress.com/store/5367241
  19   aliexpress.com/store/2851045         20   aliexpress.com/store/4420108
  21   aliexpress.com/store/2967010         22   aliexpress.com/store/1017224
  23   aliexpress.com/store/4682011         24   aliexpress.com/store/3875069
  25   aliexpress.com/store/3102094         26   aliexpress.com/store/5491037

                                      14
 Case: 1:20-cv-00524 Document #: 41 Filed: 03/03/20 Page 15 of 16 PageID #:1964




No     Online Marketplaces                 No.   Online Marketplaces
.
  27   aliexpress.com/store/4658140         28   aliexpress.com/store/439475
  29   aliexpress.com/store/3220150         30   aliexpress.com/store/4418126
  31   aliexpress.com/store/3507070         32   aliexpress.com/store/1165217
  33   aliexpress.com/store/2654198         34   aliexpress.com/item/3299570642
                                                 1
 35    aliexpress.com/store/5080064         36   aliexpress.com/store/5002267
 37    aliexpress.com/store/5043254         38   aliexpress.com/store/3664010
 39    aliexpress.com/store/1352207         40   aliexpress.com/store/2848028
 41    aliexpress.com/store/3177035         42   aliexpress.com/store/4655013
 43    aliexpress.com/store/4918041         44   aliexpress.com/store/5066113
 45    aliexpress.com/store/5068466         46   aliexpress.com/store/5080042
 47    aliexpress.com/store/5376248         48   aliexpress.com/store/5378071
 49    aliexpress.com/store/5381069         50   aliexpress.com/store/5384192
 51    aliexpress.com/store/5433123         52   aliexpress.com/store/5437101
 53    aliexpress.com/store/5440090         54   aliexpress.com/store/5493247
 55    aliexpress.com/store/5521027         56   aliexpress.com/store/5525016
 57    aliexpress.com/store/2180093         58   aliexpress.com/store/5492212
 59    aliexpress.com/store/4999027         60   amazon.com/sp?seller=A2OJJW
                                                 BK4JL90J
 61 ebay.com/usr/dauntlesshome              62   ebay.com/usr/supercosmos8
 63 ebay.com/usr/zgy36829                   64   DISMISSED
 65 wish.com/merchant/5538e8cabd4           66   DISMISSED
    60e0c35e5b765
 67 DISMISSED                               68 wish.com/merchant/56da6e2d3a
                                               9cb801ea74a27a
 69 wish.com/merchant/59b78ee00ec           70 DISMISSED
    30f279e4d03b2
 71 DISMISSED                               72 wish.com/merchant/595ce2ebb2f
                                               1334570a83093
 73 DISMISSED                               74 DISMISSED
 75 wish.com/merchant/58c211acc92c          76 DISMISSED
    370f6ca80487
 77 wish.com/merchant/5482cc3040b           78 DISMISSED
    37826a602fb7e
 79 wish.com/merchant/584e62a856d           80 DISMISSED
    7814eec3fe696
 81 DISMISSED                               82 wish.com/merchant/5aa1413fdb5
                                               f1f4cc9b33e61
 83 DISMISSED                               84 wish.com/merchant/5d4f85e3532
                                               29637ab31d9bb

                                      15
Case: 1:20-cv-00524 Document #: 41 Filed: 03/03/20 Page 16 of 16 PageID #:1965




No Online Marketplaces                    No.   Online Marketplaces
.
  85 DISMISSED                             86 wish.com/merchant/5847a906fef
                                              4092549e0ca42
 87 wish.com/merchant/5d52311d5b2          88 wish.com/merchant/5b175f03012
    1606de067e933                             87555ddc82285
 89 wish.com/merchant/573193ba334          90 wish.com/merchant/5aa74e7ea6
    01b594e8cc638                             bf7a3f8ec568de
 91 DISMISSED                              92 wish.com/merchant/5714f5973a6
                                              98c2a3fb48573
 93 DISMISSED                              94 wish.com/merchant/5621df50c57
                                              9ad1c27e9c47d
 95 DISMISSED                              96 wish.com/merchant/57dffd45458
                                              f971093c9438c
 97 wish.com/merchant/599c4241041          98 wish.com/merchant/573bdd9f957
    5f8248b562324                             5d2596a4f1ee0
 99 wish.com/merchant/5b6be2b3dd0         100 wish.com/merchant/5878779f83c
    e3136b6b8acba                             dfa46051d1c78
101 DISMISSED                             102 DISMISSED
103 wish.com/merchant/5a7820361ba         104 wish.com/merchant/595dd1efd4c
    afe5a503e4988                             c3406b81cc665
105 wish.com/merchant/5d51031e838         106 wish.com/merchant/5860bfea4b6
    89769fbe690fd                             0fe4cdb32efd0




                                     16
